Order entered December 31, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01290-CV

                      FORGET ABOUT IT, INC., ET AL., Appellants

                                               V.

                             BIOTE MEDICAL, LLC, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-01784-B

                                           ORDER
       Before the Court is the December 28, 2018 request of Robin Washington, Official Court

Reporter of County Court at Law No. 2, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to January 7, 2019.


                                                     /s/   ADA BROWN
                                                           JUSTICE